DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term “non-transitory storage medium“ is redefined in the specification to include an open ended and explicitly without limitations list. The term thus can include propagation signal and thus does not fall within at least one of the four categories of patent eligible subject matter. It is suggested that ”Such media are also examples of non-transitory storage media, and non-transitory storage media also embraces cloud-based storage systems and structures, although the scope of the invention is not limited to these examples of non-transitory storage media” be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1-9 and 11-19, the acronyms “IO”, “NVM”, “OS”, and “VM”, are not defined in the claims, causing the claims to be indefinite. It is Suggested that the first instance in each dependency group, the terms be amended to “Input/Output (IO) Non-Volatile Memory (NVM) Operating System (OS) Virtual Machine (VM) 

For claims 2 and 12, the term “the journal” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “the splitter journal”.

For claims 3 and 13, the term “the acknowledgement” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “an acknowledgement”.

For claims 9 and 19, the term “the acknowledgement” is indefinite because two different acknowledgements were declared earlier in  the claim and so it is unclear which acknowledgement the claim refers to.

For claims 3, 13, and 18-19, the term “the operations” is indefinite because it contradicts previous declaration and use of operations. It is suggested it be amended to “performs 

Dependent claims inherit rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 11-12, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natanzon (US 8,429,362 B1).
For claim 1, Natanzon teaches a method, comprising: intercepting an IO issued by an application (see abstract, column 5 lines 4-8, column 8 lines 20-30, and other locations); writing the IO and IO metadata to a splitter journal in NVM (see column 10 lines 10-39, column 4 line 10, and other locations: view persistent as said NVM); forwarding the IO to storage (see abstract an other locations: splitting means I/O is bot written and replicated); and asynchronous with operations occurring along an IO path between the application and storage, evacuating the splitter journal by sending the IO and IO metadata from the splitter journal to a replication site (see column 5 lines 4-7, column 9 lines 17-20, locations pointed to above, and other locations).

For claim 2, Natanzon teaches the limitations of claim 1 for the reasons above and further teaches sending the IO and IO metadata from the journal to the replication site does not increase a latency associated with the operations between the application and storage (see column 3 lines 58-65, see column 5 lines 4-7, and other locations: the latency is to the DPA, not the local storage).
For claim 4, Natanzon teaches the limitations of claim 1 for the reasons above and further teaches wherein the IO and IO metadata are transmitted from the splitter journal to the replication site on a path other than the IO path (see figure 6 and column 16 line 65 through column 17 line 5: path to appliance 625 and path to local storage).

For claim 5, Natanzon teaches the limitations of claim 1 for the reasons above and further teaches the IO path comprises a path between the application and a splitter, and a path between the splitter and the storage (see rejection to claim 4).

For claim 9, Natanzon teaches the limitations of claim 1 for the reasons above and further teaches receiving an acknowledgement from the storage after the IO has been forwarded to the storage; and sending an acknowledgement to the application after the acknowledgement has been received from the storage (see column 9 lines 1-10 and other locations).

For claims 11-12, 14-15, and 19, the claims recite essentially similar limitations as claims 1-2, 4-5, and 9 respectively. Claims 11-12, 14-15, and 19 are a medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US 8,429,362 B1), in view of Baruch (US 10,191,687 B1).
For claim 3, 
Natanzon teaches the limitations of claim 1 for the reasons above and further teaches [] performs the operations of: writing the IO and IO metadata to the splitter journal in NVM; forwarding the IO to storage (repetition: see locations pointed to above); and, sending the acknowledgement to the application (see column 8 line 29 and other locations).
Natanzon does not explicitly teach “a splitter within an OS kernel of a VM”.
However, Baruch teaches a splitter within an OS kernel of a VM (see column 8 lines 20-25 and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to include “a splitter within an OS kernel of a VM”, as taught by Baruch, because each one of Natanzon and Baruch teach splitter for duplication therefore they are analogous arts and because this location allows it to intercept I/Os to VMDKs ((see column 8 lines 20-25 and other locations).

For claim 6, 
Natanzon teaches the limitations of claim 1 for the reasons above.
Natanzon does not explicitly teach “the IO and IO metadata are sent from the splitter journal to a replication site as part of a batch of IOs and IO metadata”.
However, Baruch teaches the IO and IO metadata are sent from the splitter journal to a replication site as part of a batch of IOs and IO metadata (see column 6 lines 60-65, column 9 lines 32-36, and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to include “the IO … a batch of IOs and IO metadata”, as taught by Baruch, because of the motivational reasons specified in claim 3.

For claim 7, 
Natanzon teaches the limitations of claim 1 for the reasons above.
Natanzon does not explicitly teach “the NVM is either memory-accessed NVM, or storage-access NVM”.
However, Baruch teaches the NVM is either memory-accessed NVM, or storage-access NVM (see column 2 lines 58-67 and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to include “the NVM is either memory-accessed NVM, or storage-access NVM”, as taught by Baruch, because of the motivational reasons specified in claim 3.

For claim 8, 
Natanzon teaches the limitations of claim 1 for the reasons above.
The claim recites the method is performed by a splitter within an OS kernel of a VM, or an OS kernel of a physical machine (essentially similar limitations from claim 3).

For claims 13 and 16-18, 
The claims recite essentially similar limitations as claims 3 and 6-8 respectively. Claims 13 and 16-18 are a medium.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US 8,429,362 B1), in view of Natanzon2 (US 8,478,955 B1).
For claim 10, 
Natanzon teaches the limitations of claim 1 for the reasons above,
Natanzon does not explicitly teach experiencing “a crash of a machine in connection with which the method is performed and, after restart of the machine, resuming evacuation of the splitter journal at a point where evacuation had previously ceased due to the crash of the machine”.
However, Natanzon2 teaches a crash of a machine in connection with which the method is performed and, after restart of the machine, resuming evacuation of the splitter journal at a point where evacuation had previously ceased due to the crash of the machine (see column 12 line 60 through column 13 line 3 and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natanzon to include “a crash …of the machine”, as taught by Natanzon2, because each one of Natanzon and Natanzon2 teach splitter for duplication therefore they are analogous arts and because the duplication process needs to continue (see column 12 line 60 through column 13 line 3 and other locations).

For claim 20, 
The claim recites essentially similar limitations as claim 10. Claim 20 is a medium.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114